Citation Nr: 1218299	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  He received the Combat Infantryman Badge and a Purple Heart, which denote participation in combat.  The Veteran died in October 1987 and appellant is his surviving child.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a claim for service connection for the cause of the Veteran's death (one basis for DIC benefits).  The RO in Phoenix, Arizona, currently has jurisdiction of the claims.  

After the Veteran filed a notice of disagreement with the January 2008 rating decision, the San Diego RO included the issue of entitlement to DIC under the provisions of 38 U.S.C. § 1318 in a March 2009 statement of the case (SOC).  The Veteran perfected an appeal as to both issues and both were subsequently readjudicated and certified to the Board.  See April 2009 VA Form 9; May 2010 supplemental SOC (SSOC); February 2012 VA Form 8.  Given the foregoing, the Board will consider both issues in appellate status.  

The evidence of record indicates that the appellant requested a hearing before the Board.  See April 2009 VA Form 9.  The RO informed the appellant both via phone call and by letter that his requested hearing had been scheduled for March 2012.  See February 2012 VA Form 21-0820; February 2012 letter.  The appellant, however, failed to report for the scheduled hearing.  As the record does not indicate the appellant has requested that the hearing be rescheduled, the Board deems the request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

In his April 2009 VA Form 9, the appellant indicated that he needed help in his case.  While this statement is unclear, it could be an indication that appellant desired representation in his case.  Review of the claims folder reveals that he was provided notice of how to obtain representation through a Veterans Service Organization on several occasions, both prior to and after the submission of his April 2009 VA Form 9.  See letters dated July 2007 and February 2010.  As he has not taken the requisite steps to obtain representation, the Board will proceed accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as cardiopulmonary arrest, due to or as a consequence of brainstem stroke.  

2.  Cardiopulmonary arrest and brainstem stroke were not present in service and are not shown to be etiologically related to service. 

3.  During the Veteran's lifetime, service connection was in effect for shrapnel wounds to the back and left forearm, rated as zero percent disabling effective April 25, 1984.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was initially provided to the appellant in a July 2007 letter.  Additional notice was subsequently provided in a February 2010 letter and the claims were readjudicated in a May 2010 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder.  The Board acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the Veteran's death, but finds that no opinion is needed in the absence of any arguments in support of the claim.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.


Service connection for the cause of the Veteran's death

DIC may be awarded to a surviving child upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that the combat Veteran's disease or injury is automatically service-connected.  Rather, there must still be competent evidence of an etiological relationship between an in-service injury and a current disability. 

The appellant has not presented any arguments in support of his claim that he is entitled to service connection for the cause of the Veteran's death.  See VA Form 21-534 received June 2007; September 2008 VA Form 21-4138; April 2009 VA Form 9.  

The Veteran died in October 1987 at the age of 64, more than four decades after his discharge from active duty.  As indicated in the death certificate, the cause of death was cardiopulmonary arrest, due to or as a consequence of, brainstem stroke.  The approximate interval between onset of the cardiopulmonary arrest and death was two minutes and the approximate interval between onset of the brainstem stroke and death was two days.  

The evidence of record does not support the claim for service connection for the cause of the Veteran's death.  The Board acknowledges that the Veteran's service treatment records are not available.  See October 2007 memorandum.  It notes, however, that cardiopulmonary arrest, which is listed as the immediate cause of the Veteran's death on the certificate of death, means that the Veteran's heart and lungs stopped functioning.  See Dorland's Illustrated Medical Dictionary 121, 269 (28th ed. 1994).  This definition makes clear that the Veteran's service treatment records, were they available, would most likely not indicate that he suffered cardiopulmonary arrest during service, as it means he would have died during service.  The Board also notes that it is unlikely the Veteran suffered a brainstem stroke during service as there was no mention of such in the private treatment records available prior to his death, see records from Dr. I. and Dr. H, and because neurological testing at the time of an August 1984 VA examination revealed that the Veteran's cranial nerves were intact and that motor and sensory functioning were normal.  In fact, the post-service medical evidence of record is devoid of reference to complaint of, or treatment for, either cardiopulmonary arrest or brainstem stroke.  CT scans of the head and brain taken in October 1987 reveal mild cortical atrophy but no evidence of mass or hemorrhage or any focal defect.  Moreover, the time interval between onset of the brainstem stroke and cardiopulmonary arrest and death (two days and two minutes, respectively) make clear that they were not present in service.  Lastly, there is no competent evidence that establishes an etiological relationship between the Veteran's cardiopulmonary arrest and brainstem stroke and service.  

For these reasons, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

DIC under the provisions of 38 U.S.C. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC to an eligible surviving child in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or "entitled to receive" compensation for a service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death.  See 38 C.F.R. § 3.22 (2011). 

Evidence of record indicates that the Veteran was granted service connection for shrapnel wounds to the back and left forearm pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 with a noncompensable (zero percent) rating effective April 25, 1984.  See August 1984 rating decision.  This was the only disability for which service connection was in effect during the Veteran's lifetime and the rating was never increased.  

As the Veteran was not in receipt of a total disability evaluation during his lifetime, appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


